By tih; Court.
Where there is an assignment of a book debt, until notice of this assignment is given to the debtor, he remains the debtor of the assignor, and *377of course cannot be the debtor of the assignee; it being, a rule: of law, that where there is sale of personal property, the possession of such property must be changed ¡from the vendor to the vendee, or it will he liable to the creditors of the vendor. So in the case of an assignment of a bond, or note of hand, there must be a delivery of the bond or note to the assignee, and notice of the assignment roust be given to the obligor, or promissor; for, until that is done, the obligor or promissor remains a debtor to the obligee or promisee. And although there can be no delivery of a book.debt to the assignee; yet all that can be done ought to be done. Notice, therefore, is indispensable; for until such notice is given, the assignor remains in full possession of the book debt; and his debtor is indebted to him, until he has notice of the equitable claim of the assignee. The court do not, therefore, advise a new trial.
New trial not to be granted*